         Case 1:14-cv-08919-SHS Document 251 Filed 06/14/21 Page 1 of 1




June 14, 2021

VIA ECF
Hon. Sidney H. Stein, U.S.D.J.
United States District Court, S.D.N.Y.
500 Pearl Street, Room 1010
New York, NY 10007

Re:    Nat’l Credit Union Admin. Bd. v. Deutsche Bank Nat’l Trust Co., No. 14-cv-8919

Dear Judge Stein:

The parties in the above-referenced case write jointly to respectfully request that the Court allow
an exception to the fact discovery deadline of June 25, 2021, Dkt.# 205. The parties wish to
schedule the deposition of Plaintiff Graeme Bush, as Separate Trustee, after June 25th. This
exception will have no effect on the remainder of the case schedule.

Mr. Bush is a partner at the law firm of Zuckerman Spaeder LLP. The parties have attempted to
schedule Mr. Bush’s deposition prior to the fact discovery deadline. But, due to Mr. Bush’s
extensive involvement in a significant opioids trial for a client of Zuckerman Spaeder, the parties
have been unable to schedule his deposition. The parties have agreed that the deposition of Mr.
Bush shall take place no later than October 29, 2021, and seek the Court’s approval of the
exception to the existing fact discovery deadline and the new deadline for that deposition.

The parties are available to answer any questions the Court has.

Respectfully submitted,


 /s/ John Libra                                      /s/ Bernard J. Garbutt III
John Libra                                           Bernard J. Garbutt III
Korein Tillery, LLC                                  Morgan Lewis & Bockius LLP
Counsel for Plaintiffs                               Counsel for Defendant
